Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para. 0008: Applicant should insert a “,” or other punctuation before “and/or” in line 5, for clarity.  Missing commas “,” occurs in numerous instances in the specification and claims.  
Applicant should ensure that a “,” or other appropriate punctuation, is placed before “and/or” in every occurrence in the specification and the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

or the consignment may be included to meet the claim elements, not necessarily both.  However, the remaining portions of the claim (for instance claim 1, lines 15 and 21) refer to the consignment, which is not positively included in previous portions of the claim, therefore lacking an antecedent basis.  
Moreover, the remaining claims recite either the “consignment”, “the parameters relating to the mobile transport unit”, or other elements, which are not clearly included in claim 1, but are only included in the alternative.  For instance, claim 2 recites, “the consignment” in line 1, but this feature is not clearly included in claim 1.  Claim 6, recites wherein “processing the routing instruction”, but this feature is only mentioned in the alternative in claim 1.  Applicant needs to amend the claims to positively include each feature for clarity.

Claim 2 recites the limitation "the consignment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 4, the phrase, “the consignment is dropped off at the mobile vehicle” is unclear.  The step of dropping off the consignment is not clearly included in the claim or in claim 1.  Should this claim depend from claim 3?

Relative to claim 6, “processing the routing instruction is unclear”, since processing a routing instruction is not clearly included in claim 1.  Claim 1, line 25, recites, “processing the instruction”.
Claim 6 recites the limitation "the changes transport route" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the characteristics of the mobile transport unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The phrase, "the characteristics of the mobile transport unit", is included in the alternative in claim 1 but is not positively recited.

Claim 8 recites the limitation "the loading status" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Relative to claim 9, the phrase, “the characteristics of the consignment” is unclear since.  This element is not clearly included in claim 1, but is mentioned only in the alternative.

Claims 10-11 recite the limitations "the specific handling of the consignment" and “the handling instruction” in lines 1 and 4 (claim 10) and lines 1 and 3 (claim 11).  There is insufficient antecedent basis for this limitation in the claim.  



Claims 13-14 recite the limitations "the transfer-related instruction" and “the other transport unit” in lines 1 and 3 (claim 13), and lines 1 and 2 (claim 14).  There is insufficient antecedent basis for this limitation in the claim.  

Claims 15-16 recites the limitations "the other transport unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Relative to claims 17-18, and 20, are the claims dependent claims?  Examiner has interpreted the claims to be dependent.

Relative to claims 18 and 20, are the claims directed to an “apparatus” or a “system”?
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 5, 7, 9-10, 12-13, and 16-20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Daoura et al (US PG. Pub. 2018/0341911).  Relative to claims 1-2, 5, 7, 9-10, 12-13, and 16-18, Daoura discloses:  a method performed at a mobile transport unit (“vehicle”, 3)(Fig. 1)(Para. 0065), the method comprising: determining one or more parameters by using one or more sensors (“data logger” collects data in packages, see also device’s sensors) of the mobile transport unit (3)(Para. 0068; 0071), the one or more parameters comprise one or more characteristics of the mobile transport unit (3) or of a part thereof (Para. 0071), and/or one or more characteristics of a consignment (“package”, in shipment 1) that is to be transported or at least temporarily stored by the mobile transport unit (3)(Para. 0068; 0071; 0074);
transmitting the one or more parameters to a routing system (included in host, 10)(Fig. 1) to enable the routing system to determine, at least based on the one or more parameters, one or more of:
a transport route (“routing”) for the mobile transport unit or for another mobile transport unit (3)(Para. 0069);
a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit (3), or of another mobile transport unit has to be changed to obtain a changed transport route (Para. 0065, system uses more than one resource); and
a need for a specific handling of the consignment at the mobile transport unit (Para. 0054; 0066, “special handling”);
receiving an instruction that is one or more of:

a transfer-related instruction related to a transfer of the consignment (“package”) from the mobile transport unit (3) to the other mobile transport unit (another shipping carrier; Para. 0065);
a handling instruction from the routing system related to how the consignment shall be handled by the mobile transport unit (3)(Para. 0066); and
processing the instruction (Para. 0069-0070);
the consignment (“package”) has been dropped off at the mobile transport unit (3) by a sender of the consignment (for instance, another shipping carrier, such as an aircraft, train, drone, another wheeled vehicle, etc. may drop off package to be retrieved by vehicle, 3), or by a delivery entity that failed in delivering the consignment to a recipient directly (Para. 0065; 0050);  
the mobile transport unit (3) changes its position at least once a day (Para. 0070)(Fig. 1); 
the one or more characteristics of the mobile transport unit (3), or of a part thereof comprise one or more of a loading status, an energy status, a temperature, a humidity, a characteristic of a gas or air contained in the mobile transport unit or in a part thereof (Para. 0072; 0097); 
the one or more characteristics of the consignment (“package”) pertain to one or more of a weight, a size, a form, a type, a temperature, a temperature requirement, a 
the specific handling (“special handling”) of the consignment (“package”) at the mobile transport unit (3) pertains to one or more storage conditions of the consignment at the mobile transport unit (3)(Para. 0066; 0068), and the handling instruction is directed to controlling or affecting the one or more storage conditions (Para. 0068; 0080; 0097-0098); 
the routing instruction represents the determined transport route (“route”) for the mobile transport unit (3), or a part thereof, or represents the changed transport route of the mobile transport unit, or a part thereof (Para. 0069); 
the transfer-related instruction is received from the routing system (included in Ref. 10), and allows or instructs the mobile transport unit (3) to transfer the consignment to the other mobile transport unit (another vehicle or carrier; Para. 0065); 
the other mobile transport unit (other carrier) is an airworthy mobile transport unit, in particular a drone (Para. 0065, see “drone”); 
a computer readable storage medium storing a computer program (Para. 0069; 0077; 0131), the computer program when executed by a processor causing an apparatus to perform and/or control the method above (see Ref. 10-12)(Fig. 1); and 
an apparatus or system (Fig. 1) comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause an 

Relative to claim 19-20, the disclosure of Daoura includes: a method performed at a routing system, the method comprising:
receiving one or more parameters determined by a mobile transport unit (3) by using one or more sensors (various “sensors” and data logger) of the mobile transport unit (3)(Para. 0068; 0071), the one or more parameters comprise one or more characteristics of the mobile transport unit (3) or of a part thereof (Para. 0071), and/or one or more characteristics of a consignment (“package”) that is to be transported or at least temporarily stored by the mobile transport unit (3)(Para. 0068; 0071; 0074);
determining, at least based on the one or more parameters, one or more of:
a transport route for the mobile transport unit or for another mobile transport unit (Para. 0069), 
a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit (3) or of another mobile transport unit has to be changed to obtain a changed transport route (Para. 0065);
a need for a specific handling of the consignment at the mobile transport unit (Para. 0066; 0054);
transmitting an instruction that is one or more of:
a routing instruction, which is transmitted to the mobile transport unit (3) and pertains to the determined transport route (“route”) for the mobile transport 
a routing instruction, which is transmitted to the other mobile transport unit and pertains to the determined transport route of the other mobile transport unit (Para. 0069-0070),
a handling instruction, transmitted to the mobile transport unit (3) and related to how the consignment (“package”) shall be handled by the mobile transport unit (Para. 0066);
a transfer-related instruction, which is transmitted to the mobile transport unit (3) and relates to a transfer of the consignment from the mobile transport unit to the other mobile transport unit (Para. 0065); and 
an apparatus or system (Fig. 1)(system for monitoring and managing shipments; Para. 0003; 0069) comprising: at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Para. 0076-0077), cause an apparatus or system at least to perform or control the method above (Para. 0069; 0098; 131).

Claim(s) 4, 6, and 14 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brady et al (US PG. Pub. 2018/0024554).  Relative to claim 4, Brady discloses:  a method performed at a mobile transport unit (200)(Fig. 2A-2B)(Para. 0028), the method comprising: determining one or more parameters by using one or more sensors (“various sensors” 204, 271-274, and “other  by the mobile transport unit (200)(Para. 0030; 0035);
transmitting the one or more parameters to a routing system (included in Ref. 326)(Fig. 3) to enable the routing system to determine, at least based on the one or more parameters, one or more of:
a transport route (travel of AGV’s to and from meeting locations”) for the mobile transport unit (200) or for another mobile transport unit (another AGV 200, or transportation vehicle)(Para. 0056);
a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route (Para. 0056; 0082); and
a need for a specific handling of the consignment at the mobile transport unit (for instance, items that need to be chilled, or items requiring “one day delivery”, Para. 0040; 0066);
receiving an instruction that is one or more of:
a routing instruction from the routing system (included in Ref. 326), the routing instruction pertaining to the determined transport route for the mobile transport unit or the changed transport route of the mobile transport unit (Para. 0056; 0082);

a handling instruction from the routing system related to how the consignment shall be handled by the mobile transport unit (Para. 0040; 0066); and
processing the instruction (Para. 0054-0055); and 
the routing system (included in Ref. 326) becomes aware of the consignment only when the consignment (“item”) is dropped off at the mobile transport unit (200)(Para. 0058, for instance, item is acquired by the AGV).

Relative to claims 6 and 14, Brady discloses all claim limitations mentioned above, further including: the mobile transport unit (200)(Fig. 2A-2B) is an autonomously driving vehicle (Para. 0028), and processing the routing instruction comprises steering the mobile transport unit (200) along at least a part of the determined transport route or of the changed transport route (Para. 0056; 0073, travel path); and
the transfer-related instruction is received from the other mobile transport unit (200), and requests or instructs the mobile transport unit (200) to transfer the consignment to the other mobile transport unit (Para. 0049; 0058).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Daoura (US PG. Pub. 2018/0341911).  Relative to claims 3 and 11, Daoura discloses all claim limitations mentioned above, including: a current loading status (Para. 0067, location and status of product), a current position (position is “tracked”; 0076), a currently planned transport route (“route”), and/or other information on the mobile transport unit (“vehicle”)(Para. 0069), as well as dropping off the consignment at the mobile transport unit (Para. 0065).
Daoura does not expressly disclose: the current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit are provided via a communication network to assist an entity with a decision on whether to drop off a consignment at the mobile transport unit or not; or
the specific handling of the consignment at the mobile transport unit pertains to security, and the handling instruction is directed to setting a security level under which access to the consignment is possible.
Relative to claim 3, Daoura teaches: providing the current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit are provided via a communication network to the system, to assist 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Daoura, with providing the current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit, via a communication network, to assist an entity with a decision on whether to drop off a consignment at the mobile transport unit, as an obvious matter of design choice to ensure that the items can be safely transported by the selected mobile transport vehicle to the final destination under appropriate transporting conditions, thereby minimizing costs.

Relative to claim 11, Daoura teaches: the specific handling of the consignment at the mobile transport unit pertains to security, and the handling instruction is directed to setting a security level under which access to the consignment is possible, as an obvious matter of design choice based on the needs of the user, to ensure safety.  
Daoura discloses special handling operations and instructions for transporting certain items that are sensitive, explosive, hazardous, high priority, or contain other relevant indications (Para. 0054; 0066).  This suggests that the special handling of these types of items, such as sensitive items, may pertain to security, and may require a certain security level under while access to the item is possible.  For instance, .   

Claim 8 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Daoura in view of Skaaksrud et al (US PG. Pub. 2016/0232479).  Relative to claim 8, Daoura discloses all claim limitations mentioned above, but does not expressly disclose: the mobile transport unit comprises a plurality of lockable compartments, and the loading status is representative of the occupancy of each of the plurality of lockable compartments.
Skaaksrud teaches: the mobile transport unit (9300)(Fig. 20) comprises a plurality of lockable compartments (“storage units, 9305, 9310, or “lockers” that can be selectively released)(Fig. 20)(Para. 0175; 0462-0463), and the loading status is representative of the occupancy of each of the plurality of lockable compartments (“lockers”, “storage units” 9305, 9310)(Para. 0464), for the purpose of providing a system and method for tracking ordered items for enhanced delivery and/or pickup management of the items, that lowers costs, reduces delivery times, and enhances customer service (Para. 0003-0004).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Daoura with the plurality of lockable compartments, as taught in Skaaksrud, for the purpose of providing a system and method for tracking .

Claim 15 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Siegel et al (US Patent No. 10,514,690).  Relative to claim 15, Brady discloses all claim limitations mentioned above, but does not expressly disclose: the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment from the mobile transport unit.
Siegel teaches: the other mobile transport unit (“aerial vehicle”, 104, 204)(Fig. 1-2) provides information to the mobile transport unit (ground based autonomous vehicle, 102, 202) enabling the mobile transport unit (ground based autonomous vehicle) to check that the other mobile transport unit (aerial vehicle, 104, 204) is entitled to receive the consignment (“item”) from the mobile transport unit (ground based autonomous vehicle)(Col. 5, lines 8-18; Col. 5, lines 20-25), for the purpose of providing a system and method for delivering items from a source location to a destination location using a plurality of autonomous delivery vehicles working in cooperation, to provide faster and more efficient delivery methods (Col. 1, lines 35-40; Col. 1, lines 65-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Brady with the other mobile transport unit providing information to the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment, as taught in Siegel for the purpose of providing a system and method for delivering items from a source location to a destination location 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3651